                                            Case 3:21-cv-00832-JD Document 7 Filed 03/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RODRIC PETRECE STANLEY,                              Case No. 21-cv-00832-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL
                                                    v.
                                   9

                                  10     WEST COUNTY DETENTION
                                         FACILITY, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee acting pro se, filed a civil rights action. Plaintiff was sent a notice that

                                  14   he had not paid the filing fee or submitted a complete application for leave to proceed in forma

                                  15   pauperis (“IFP”). He was provided twenty-eight days to correct these deficiencies. More than

                                  16   twenty-eight days has passed, and plaintiff has not paid the fee, filed a complete application to

                                  17   proceed IFP or otherwise communicated with the Court. The case is DISMISSED without

                                  18   prejudice.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 29, 2021

                                  21

                                  22
                                                                                                      JAMES DONATO
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
